                   Case 1:18-cv-10219-AJN-GWG Document 76 Filed 05/05/20 Page 1 of 1

                                                  S AMUEL & S TEIN
                5/5/20                                 ATTO   R N EY S   AT LAW

                           38 WEST 32ND STR EET, SUITE 1110, NEW YORK , NY 10001
              PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEB SITE: www.samuelandstein.com


                  DAVID STEIN                                 May 1, 2020                          ADMITTED IN
                  dstein@samuelandstein.com                                                   NY, NJ, PA, IL, DC

             VIA ECF

             Hon. Alison J. Nathan, U.S.D.J.
             United States District Court
             Southern District of New York
             40 Foley Square, Room 2102
             New York, NY 10007

                    Re:     Vasquez, et al. v. NS Luxury Limousine Service, Ltd., et al.
                            Case Number 18-cv-10219 (AJN)

             Dear Judge Nathan:

                    We represent plaintiffs Vasquez and Martinez in the above-referenced matter, and
             write with the consent of counsel for the defendants Karin Arrospede to request a brief
             extension of time to file opening papers for the parties’ summary judgment briefing,
             including the parties’ joint set of stipulated facts.

SO                The parties are close to finalizing those joint stipulated facts, but require a few extra
ORDERED. days. The parties would respectfully request until Wednesday, May 6, 2020, for those
         initial submissions.

                   We thank the Court for its attention to this matter, and we are available at Your
             Honor’s convenience in the event that the Court has any questions regarding the foregoing.


                                                                         Respectfully submitted,


                                                                         David Stein

             cc: Karin Arrospide, Esq. (via ECF)




                                              5/5/20
